Title: From Thomas Jefferson to Willink & Van Staphorst, 30 August 1788
From: Jefferson, Thomas
To: Willink & Van Staphorst


          
            
              Gentlemen
            
            Paris Aug. 30. 1788.
          
          Mr. Carmichael informs me that he has drawn on you for 4614₶–3–6 for salary due to him. I have only to observe on this occasion that in the Estimate which Mr. Adams and myself left with you, the article of 4000₶ monthly for the diplomatic establishment was meant to include the demands for salary and incidental expences of Mr. Carmichael, Mr. Dumas and myself, and that these demands, including the present draught of Mr. Carmichael, fall considerably short of the estimate; so that I presume you will find it right to honour that draught, as it appears to me to be. I have the honour to be with very great respect Gentlemen your most obedt. humble servt.,
          
            Th: Jefferson
          
        